Case 19-70190-hdh11 Doc 18 Filed 07/29/19 Entered 07/29/19 17:20:39 Pagei1of1

Fill in this information to identify the case:

Debtor Name J&D Construction, LLC

United States Bankruptcy Court forthe: NORTHERN DISTRICT OF TEXAS

 

Case number (if known): 19-70190-11

 

 

Official Form 206Sum

(0 Check if this is an

amended filing

 

 

 

Summary of Assets and Liabilities for Non-Individuals 12/15
Summary of Assets
1. Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)
ja. Real :
3 Prope $0.00

Copy line 88 from Schedule A/B..........ecccscessssccsssssenessecsrscsausseecsssseeevssssaesussssueceaessassaseesessssuneasesesesseessesnes

1b. Total personal property:

Copy line 91A from Schedule AUB... cc ccccececcceeececeseesesee cotsecscecaeeasacecaeeeeseecaeenaeaeeceeesseecaeeneaeseeeneeeene

1c. Total of all property

Copy line 92 from Schedule A/B.........cccccccscscssccseeseesseeeseesessseseceesesenseesaeeneesscaaesensaeusaaaeesnstsauaaesesscaenensenens

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................2-

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

Copy the total claims from Part 1 from line 5a of Schedule E/F oo... ccc ceecccccsccscceeeeeceseesecesaeeeeeeneensente

3b. Total amount of claims of nonpriority amount of unsecured claims:

Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................c:csceeceeeeeee

4. Total liabilities

LINES 2 + Bat Dec ccccesecesssteeseseeeceeeensasaeesessesasaevsssacassssusasusesesesaecsvassenccssaseeveseneeesesasneeseeseteneneeeenecensreenace

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals

 

 

$2,955,635.90

 

 

$2,955,635.90

 

 

$350,954.09

 

 

$27,146.43

 

 

+

$130,800.32

 

 

 

$508,900.84

 

page 1

 
